 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     SCOTT NORDBYE,                                  Case No. 1:19-cv-00940-DAD-SAB
11
                   Plaintiff,                        ORDER GRANTING DEFENDANT’S
12                                                   REQUEST TO APPEAR
            v.                                       TELEPHONICALLY AT OCTOBER 9, 2019
13                                                   HEARING
     MOUNTAIN LION ACQUISITIONS INC., et
14   al.,                                (ECF No. 25)

15                 Defendants.

16

17         On September 24, 2019, the Court issued an order requiring Defendant Mountain Lion

18 Acquisitions, Inc. (“Mountain Lion”), to appear on October 9, 2019, to show cause why

19 sanctions should not be issued for failure to comply with a court order. (ECF No. 23.) On
20 October 3, 2019, Defendant Mountain Lion filed a request to appear telephonically at the

21 October 9, 2019 hearing. (ECF No. 25.) Counsel for Defendant Mountain Lion requests a

22 telephonic appearance due to the distance of approximately 265 miles between counsel’s

23 residence and the Court, and because of an appearance in Orange County scheduled for the day

24 prior to the hearing. (ECF No. 25.)

25 ///

26 ///
27 ///

28 ///


                                                 1
 1          Based on the foregoing, Defendant Mountain Lion’s request to appear telephonically is

 2 HEREBY GRANTED. Defendant’s counsel is directed to contact the Courtroom Deputy Mamie

 3 Hernandez at (559) 499-5672 prior to the hearing date to obtain the toll-free teleconference

 4 number and teleconference code in order to appear telephonically at the scheduled hearing.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 7, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
